Title: General Orders, 23 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge saturday May 23rd 1778.
                        Parole Bunker hill—C. Signs Brandewine. Bennington—
                        
                    
                    ’Till some further Arrangement of the Army is made—Major General Lee is to take charge of the division lately commanded by Major General Greene, and in Case of Action or any general Move of the Army the three eldest Major Generals present fit for duty are to command the two Wings and second line according to their seniority.
                    The Commanding Officers of Regiments & Corps will immediately apply for orders on the Commissary of Military Stores for all the Arms & Accoutrements wanting to compleat their men.
                    The Quarter Masters of Brigades will also make out returns and apply for orders for ammunition to complete each man to forty rounds and two flints.
                    All Officers are called upon to see that their Mens Arms and Accoutrements are put in the best order possible—They will likewise take particular Care that their men have wooden drivers fixed in their pieces at the hours of Exercise to prevent an unnecessary waste of Flints—They are not to be absent from Camp on any pretence but be in actual readiness to march at a moments warning.
                